United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1224
Issued: November 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 12, 2019 appellant filed a timely appeal from a May 8, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective May 9, 2019, as she no longer had residuals or
disability causally related to her accepted April 4, 2018 employment injury.
FACTUAL HISTORY
On April 19, 2018 appellant, then a 37-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 4, 2018 she strained her right lower back and felt extreme pain
in her back, right leg, and right arm when lifting a relay bag while in the performance of duty. She
stopped work on April 7, 2018 and received continuation of pay (COP). On June 4, 2018 OWCP
accepted appellant’s claim for lumbar and cervical sprain. It paid wage-loss compensation for
temporary total disability from May 24, 2018 to March 29, 2019 on the supplemental rolls.
In a narrative report dated October 10, 2018, Dr. Marina Neystat, Board-certified in
internal medicine, noted that appellant had a previous diagnosis of arthritis. She related that
appellant’s current condition was caused by a job-related event when she reinjured her back lifting
a heavy weight. Dr. Neystat diagnosed lumbar radiculopathy, lumbar polyneuropathy, lumbar and
cervical sprain. In a form progress report dated October 21, 2018, she diagnosed lumbar
radiculopathy and polyneuropathy. In a narrative report dated November 28, 2018, Dr. Neystat
diagnosed lumbar sprain preexistent and exacerbated, lumbar radiculopathy, and cervical sprain.
In a November 28, 2018 work capacity evaluation (Form OWCP-5c), she checked a box marked
“yes” in response to a question as to whether appellant was able to work with restrictions.
Dr. Neystat noted that appellant was able to work an eight-hour shift, with frequent breaks and no
lifting or carrying over 10 pounds.
On December 27, 2018 OWCP referred appellant, along with a statement of accepted facts
and a copy of the record, to Dr. Andrew Farber, an osteopathic physician Board-certified in
orthopedic surgery, for a second-opinion evaluation regarding the status of her work-related injury
and work capacity.
In a January 15, 2019 report, Dr. Farber reviewed appellant’s history of injury, which
included a previous back injury in 2016, and appellant’s accepted claim for lumbar and cervical
strain. He examined appellant and provided findings, which included that she was nontender to
palpation, had strength in the lower extremity of 5/5, and no focal neurovascular deficits noted.
Dr. Farber also provided goniometric measurements for range of motion. He concluded that the
accepted conditions of cervical and lumbar sprains were no longer active, nor were they causing
objective symptoms. Dr. Farber indicated that appellant was able to return to work with a lifting
restriction of 20 pounds.
In a letter dated February 5, 2019, OWCP requested that Dr. Farber explain why there was
a need for physical restrictions since he had indicated that the accepted conditions had resolved
without objective symptoms.
In a February 14, 2019 addendum, clarifying his original report, Dr. Farber related that
appellant’s accepted conditions had resolved and she could return to work without restrictions. He

2

explained that appellant no longer had tenderness in her cervical or lumbar spine and she had full
range of motion and strength. Dr. Farber concluded that appellant had no lifting restrictions and
no need for further treatment.
On March 18, 2019 OWCP proposed to terminate appellant’s medical benefits and wageloss compensation because she no longer had residuals or disability due to her accepted April 4,
2018 employment injury. It found that the weight of the medical evidence rested with the
January 15 and February 14, 2019 reports of Dr. Farber, who found that appellant’s lumbar and
cervical sprains had resolved, that she was no longer disabled from work, and that there was no
need for further treatment. OWCP afforded appellant 30 days to submit additional evidence or
argument in writing, if she disagreed with the proposed termination.
By decision dated May 8, 2019, OWCP finalized the termination of appellant’s wage-loss
compensation and medical benefits, effective May 9, 2019. It found that the weight of the medical
evidence rested with Dr. Farber, OWCP’s second-opinion examiner.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.3 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment injury.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5 The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.6 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition, which require further
medical treatment.7
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective May 9, 2019, as she no longer had residuals or
disability causally related to her accepted April 4, 2018 employment injury.
OWCP referred appellant to Dr. Farber for a second-opinion evaluation to determine the
status of her accepted conditions and her work capacity. In his January 15, 2019 report and
February 14, 2019 addendum, Dr. Farber described appellant’s April 4, 2018 employment injury
3

See M.H., Docket No. 19-0782 (issued September 9, 2019); A.G., Docket No. 18-0749 (issued November 7, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
4

A.G., id.; see I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

R.R., Docket No. 19-0173 (issued May 2, 2019); Del K. Rykert, 40 ECAB 284 (1988).

6

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

3

and noted that her claim was accepted for lumbar and cervical strain. He indicated that appellant’s
physical examination revealed no objective findings of the accepted conditions. Dr. Farber found
that appellant had no tenderness of her cervical or lumbar spine, and full range of motion and
strength. He opined in his addendum report that the accepted conditions had resolved, that
appellant could return to work without restrictions, and there was no need for further medical
treatment.
The Board finds that OWCP properly accorded the weight of the medical evidence to
Dr. Farber. Dr. Farber based his opinion on a proper factual and medical history and physical
examination findings and provided medical rationale for his opinion. He provided a wellrationalized opinion based on medical evidence regarding the accepted conditions causally related
to appellant’s April 4, 2018 employment injury. Accordingly, OWCP properly relied on
Dr. Farber’s second-opinion report in terminating appellant’s wage-loss compensation and
medical benefits.8
The Board notes that appellant’s treating physician, Dr. Neystat, reported on October 10,
2018 that appellant had a preexisting diagnosis of arthritis and that she had reinjured her back
lifting a heavy weight at work. Dr. Neystat diagnosed lumbar radiculopathy, lumbar
polyneuropathy, lumbar and cervical sprain. In a progress report dated October 21, 2018, she only
noted diagnoses of lumbar radiculopathy and polyneuropathy. In her November 28, 2018 narrative
report, Dr. Neystat diagnosed lumbar sprain preexistent and exacerbated, lumbar radiculopathy,
and cervical sprain. In her November 28, 2018 work capacity evaluation, she related that appellant
could work an eight-hour shift, with frequent breaks and a 10-pound lifting restriction. However,
in this report, Dr. Neystat did not provide an opinion as to whether appellant’s restrictions were
due to the accepted employment injury. Therefore, his opinion is insufficient to overcome the
weight of the medical evidence accorded to Dr. Farber.9
The Board thus finds that OWCP properly terminated appellant’s wage-loss compensation
and medical benefits, effective May 9, 2019.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective May 9, 2019, as she no longer had residuals or
disability causally related to her accepted April 4, 2018 employment injury.

8

See N.G., Docket No. 18-1340 (issued March 6, 2019); A.F., Docket No. 16-0393 (issued June 24, 2016).

9

See E.O., Docket No. 19-0472 (issued August 15, 2019); J.P., Docket No. 16-1103 (issued November 25, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 15, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

